Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 4, 2018

                                      No. 04-18-00602-CR

                                      Eddy Lee KIRKSEY,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 17-1434-CR-C
                           Honorable William Old, Judge Presiding


                                         ORDER

        Appellant entered into a plea bargain with the State and pled guilty to a felony. The trial
court imposed sentence in accordance with the agreement and signed a certificate stating this “is
a plea-bargain case, and the defendant has NO right of appeal.” The clerk’s record, which
includes the trial court’s rule 25.2(a)(2) certification and a written plea bargain agreement, has
been filed. See TEX. R. APP. P. 25.2(d). This court must dismiss an appeal “if a certification that
shows the defendant has the right of appeal has not been made part of the record.” Id.

        The clerk’s record establishes the punishment assessed by the court does not exceed the
punishment recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P.
25.2(a)(2). The record also appears to support the trial court’s certification that appellant does
not have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding
that court of appeals should review clerk’s record to determine whether trial court’s certification
is accurate).

        Eddy Lee Kirksey is hereby given notice that this appeal will be dismissed pursuant to
rule 25.2(d) of the Texas Rules of Appellate Procedure unless an amended certification showing
that he has the right to appeal is made part of the appellate record by September 15, 2018. See
TEX. R. APP. P. 25.2(d); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003,
order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not
designated for publication).
        We order all appellate deadlines suspended until further order of the court. We further
order the clerk of this court to serve copies of this order on the attorneys of record and the court
reporter.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of September, 2018.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court